Citation Nr: 1208395	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  05-32 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for headaches, to include as secondary to the service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel






INTRODUCTION

The Veteran had active service from August 1968 until March 1970, including a tour of duty in the Republic of Vietnam from January 1969 until March 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran's claims file was subsequently transferred to the RO in Huntington, West Virginia.

The Board previously considered this appeal in June 2008 and May 2010. remanding the claim in each instance for additional development.  The RO/Appeals Management Center (AMC) completed all requested development, and continued the denial of the benefit sought.  As such, this matter is properly returned to the Board for appellate consideration. 

This appeal initially included claims for service connection for posttraumatic stress disorder, hypertension, and a heart disability.  During the pendency of the appeal, the Board denied service connection for hypertension in May 2010, and the RO granted service connection for PTSD in a July 2009 rating decision, as well as a heart disability in a June 2011 rating decision. 


FINDING OF FACT

A headache disorder did not have its onset in or is otherwise attributable to service or to a service-connected disability.


CONCLUSION OF LAW

A headache disorder was not incurred in or aggravated by active service; a headache disorder is not causally-related to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the VCAA require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  The Board notes that 38 C.F.R. § 3.159 was revised, effective as of May 30, 2008, and several portions of the revisions are pertinent to the claim at issue.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request the claimant to provide any evidence in the claimant's possession that pertains to the claim.

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this case, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  A letter dated in April 2004 informed the Veteran of the information necessary to substantiate his claims for service connection.  He was also informed of the evidence VA would seek on his behalf and the evidence he was expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  A March 2006 letter included information with regard to the assignment of a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Further, the Veteran's service treatment records and pertinent post-service medical records have been obtained, to the extent available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  As such, there is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Following the May 2010 Board remand, VA obtained an opinion to ascertain the etiology of his claimed headache disorder, most recently, in June 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination obtained in this case is adequate, as the examiner obtained a history from the Veteran  and provided findings relevant to the issues at hand following an examination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  See 38 C.F.R. § 3.159(c)(4) (2011).    

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service connection

In this case, the Veteran claims that he suffers from headaches as a result of his service-connected posttraumatic stress disorder (PTSD).  In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).  

The Court held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen, supra, the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the Veteran because it does not require the establishment of a baseline before an award of service connection may be made.

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2011).

At the outset, the Board notes that the evidence of record does contain a diagnosis for a headache disorder.  See VA examination report, June 2010.  Thus, element (1) of Hickson has been satisfied for this issue.  

Turning to the question of in-service disease or injury, the Veteran's service treatment records are negative for complaints, diagnoses, or treatment for a headache disorder.  On separation in March 1970, the Veteran checked "No" to "frequent or severe headache," and the examination was "Normal" in all areas.  There were no defects reported or noted.  See Examination report, March 15, 1970.  In this case, the Veteran does not contend otherwise.  Instead, he claims that his headache disorder is causally-related to his service-connected PTSD.

Post-service, VA outpatient treatment reports from January 2002-July 2003 noted that the Veteran denied the presence of headaches.  Following the submission of a claim for non-service-connected pension, he was afforded a VA general examination in September 2003.  At that time, the Veteran complained of a pounding, frontal headache.  He stated that his symptoms began 15 years prior (approximately 1988), close in time to his diagnosis of hypertension.  The Veteran did not have a headache at the time of the examination.  When headaches did occur, he reported that the pain was 6/10.  He stated that he did not have as many headaches at present.  The examiner diagnosed the Veteran with a history of frontal throbbing headaches, which improved when the Veteran took medication for hypertension, and noted that the headaches were related to muscle tension and associated with emotional stress.  See VA examination report, September 2003.

An outpatient report dated in August 2008 noted that the Veteran was experiencing frequent headaches and poor sleep.  In June 2010, the Veteran was afforded an additional VA examination.  He complained of bi-frontal pounding headaches, associated with photophobia and sensitivity to the sound.  Headache frequency was reported as a few times per week.  The Veteran stated that headache triggers were pressure and stress, relieved with over-the-counter medication and resting in a dark room.  The headaches started gradually over the frontal region, followed by severe pounding headaches that last a few hours.  He did not report accompanying symptoms of nausea or vomiting, focal weakness or numbness, visual loss, or seizure activity.  

The examiner noted that there was no preceding history of head trauma or injury.  The Veteran denied a family history of migraines.  The Veteran noted his diagnosis of hypertension, and stated that he did not have a history of strokes.  Per the Veteran, less than half of the attacks were prostrating.  On examination, strength was normal, as was muscle tone and bulk.  Light touch was normal, as was pin prick, vibratory sense, and position sense.  Mental status was normal, as were all cranial nerves and reflexes.  There was no evidence of chorea or carotid bruits.  

Ultimately, the Veteran was diagnosed with vascular headaches.  However, she stated that it was less likely as not that the Veteran's headaches were caused by, or a result of, his service-connected PTSD, or related to service.  In support of the opinion, it was noted that the headache characteristics that the Veteran described were most likely mixed migraine or analgesic rebound headaches, and/or related to chronic hypertension.  As such, headache symptoms were less likely related to PTSD, as the Veteran did not have an onset of headaches until about 25 years after discharge.  Further, there was no history of service-related head injury or trauma.  The neurological examination was non-focal and unremarkable, and a brain-imaging CT study conducted in June 2010 revealed no intracranial lesions.  See VA examination report, June 2010.

When facing conflicting medical opinions, the Board must weigh the credibility and probative value of each opinion, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

While the record contains a VA examination report from September 2003 which is favorable to the Veteran, the Board affords this opinion less probative weight.  First, it does not appear that the physician was a specialist in the field of headaches, such as a neurologist.  Second,  in contrast to the more detailed opinion of June 2010, the examiner merely noted that the Veteran's headaches were tension related, including as secondary to stress.  Further, the examiner noted during the examination that the Veteran's headaches began 15 years prior, at the time he was diagnosed with high blood pressure, and yet the examiner failed to comment as to whether those two disorders were related.

Instead, the Board assigns higher probative value to the June 2010 VA examination report and opinion.  This later examination was conducted by neurologist, a specialty trained in assessing headaches.  As such, an appropriate examination for addressing the problem at issue was undertaken, and the opinion rendered was well-reasoned and supported by a rationale consistent with other evidence of record.  The examiner specifically stated that the claims file and medical records were reviewed.  The examiner noted that the Veteran's headaches were vascular in nature, as opposed to muscle tension headaches, and were likely mixed migraine or analgesic rebound headaches and/or related to chronic hypertension.  The examiner further explained that there appeared to be a connection between the headaches and the non-service-connected chronic hypertension because they were initially diagnosed around the same time.  The examiner therefore found that the Veteran's disorder was not likely related to his PTSD because he did not complain of headaches for many years following separation.  While the examiner did not specifically address whether the Veteran's headache disorder was permanently aggravated by the Veteran's PTSD, the examiner presented three possible etiologies (mixed migraines, analgesic rebound headaches, or related to chronic hypertension).  As these theories are not associated with PTSD in any way, and the examiner found the headaches to be vascular in nature rather than of tension origin, the examiner's opinion inherently discounts PTSD as a causal factor.

As to the Veteran's claim that these disorders are causally-related to service, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

Acknowledgement is given to the Veteran's assertions that his diagnosed headache disorder is related to his service-connected PTSD.  He is competent in this regard to relate headache symptomatology, as he personally experienced the symptoms for this disorder.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, with regard to his current symptoms, he is a layperson without medical knowledge, training, and/or experience.  Laypersons are competent to diagnose a disability only if (1) the condition is simple to identify (such as a broken leg), (2) he is reporting a contemporaneous medical diagnosis, or (3) his description of symptoms at the time supports a later diagnosis by a medical professional.  Id.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.    

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency (a legal concept determining whether testimony may be heard and considered) and credibility (a factual determination going to the probative value of the evidence to be made after the evidence has been admitted)).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, a non-precedential case, the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, the Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record.  See Robinson v. Shinseki, No. 2008-7096, slip op. at 6 (Fed. Cir. March 3, 2009); see also Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (single judge decisions may be relied upon for any persuasiveness or reasoning they contain).  

In this case, the Veteran has not been shown to be competent to link any current diagnosis of any claimed disorder to either his period of active service, or to a service-connected disability, to include PTSD.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  

Further, the Board notes that the Veteran has not provided any statement to demonstrate his theory of entitlement to service connection for his claim addressed herein.  Instead, the Veteran simply claims on numerous occasions that the two disorders are interrelated, without offering any support to explain the link.  The Board acknowledges that Veteran's assertions that his current headaches are related to the stress caused by his service-connected psychiatric disorder.  But for the reasons explained herein, there is no persuasive lay or medical evidence to support a link between his headaches and PTSD.  Further, he has not put forth evidence to demonstrate that he was, at any time, diagnosed with a headache disorder either in service or after separation.  Instead, he reported first experiencing headaches nearly 20 years after his period of active duty.

Based on the foregoing, the Board finds that there is no probative medical evidence of record linking the Veteran's claimed disorder to either his period of active service or to a service-connected disability.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).  Therefore, the preponderance is against the Veteran's claim for entitlement to service connection for headaches, to include as secondary to PTSD, and therefore his claim must be denied.


ORDER

Entitlement to service connection for headaches, to include as secondary to the service-connected posttraumatic stress disorder (PTSD), is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


